Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and under examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking member” in claims 5 and 15 and “a needle adjustment device” in claims 7 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Malek on August 13, 2022.
The application has been amended as follows: 
Claim 19, replace “the needle guide comprising at least one guide member” with - - the needle base comprising at least one guide member - -
Claim 1, line 15-16, replace “the spring is offset from a central axis of the piston base” with - - the spring is offset from a central axis of the piston base and is also spaced apart and offset from the pistons - -
Claim 10, lines 15-16, replace “the spring is offset from a central axis of the piston base” with - - the spring is offset from a central axis of the piston base and is also spaced apart and offset from the pistons - -
Claim 19, line 23, replace “the spring is offset from a central axis of the piston base” with - - the spring is offset from a central axis of the piston base and is also spaced apart and offset from the pistons - -

Allowable Subject Matter
Claims 1-20 allowed.
Yves (FR2715823A1) discloses a hair follicle implant instrument for implanting hair follicles 6 into skin (Figs. 1-4, Fig. 2 is reproduced and annotated below), the hair follicle implant instrument comprising: 
a needle holding assembly 3 (Figs. 2 and 4) configured to hold a needle 3d (Fig. 2, para 235 of the English translation); 
a needle guide 7 (Fig. 2), coupled to the needle holding assembly 3, and configured to provide a skin stop surface while guiding the needle during implantation of hair follicles into the skin; 
a piston 4b (Fig. 2) configured to slide within the needle and hold a corresponding hair follicle in the skin while the needle is retracted from the skin; 
a piston base 4 (Figs. 2-4), slidably coupled to the needle holding assembly 3, and configured to hold the piston 4b to slide within the needle 3d when actuated during implantation of hair follicles into the skin (Fig. 4); and 
a spring 4c (Figs. 2 and 4) carried between the needle holding assembly 3 and the piston base 4, and configured to bias the piston base in a retracted position, wherein the spring is offset from a central axis of the piston base (attention is directed to Fig. 2, base 4 is offset from the central axis of cylindrical member 2, piston 4, spring 4c and needle 3d, thus, the central axis of base 4 is from the central axis of cylindrical member 2, piston 4, spring 4c and needle 3d); 
wherein the needle holding assembly 3 holds the needle 3d offset from the central axis of the piston base 4 (see examiner’s interpretation above).
	Yves discloses the invention substantially as claimed except for disclosing (1) at least three needles, at least three pistons and (2) the needle guide is slidably coupled to the needle holding assembly 3.

    PNG
    media_image1.png
    793
    392
    media_image1.png
    Greyscale

	As to item (1), in the same field of endeavor, which is a hair follicle implant instrument for implanting hair follicles into skin, KR200473555Y1 discloses the instrument includes at least three needles in a staggered arrangement and at least three pistons, each piston configured to slide within a respective one of the plurality of needles. Apparently, the advantage of including a plurality of needles for carrying a plurality of hair follicles is to reduce the time of the surgical procedure. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the present application, to have provided a plurality of needles and pistons to the device of Yves so that it too would have the same advantage.

    PNG
    media_image2.png
    205
    386
    media_image2.png
    Greyscale

	As to item (2), in the same field of endeavor, which is a hair implant instrument for implanting a hair into skin, Erb et al. (US 3,596,292) discloses depth-stop frame 36 is slidably coupled to the needle assembly to allow the surgeon to control the penetration depth of the needle (Fig. 6, col. 5, ln 70-75 and col. 6, ln 44-47). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the present application, to have modified the needle guide 7 of Yves to be slidably coupled to the needle holding assembly 3 to allow the surgeon to control the penetration depth of the needle based on the thickness of the skin.

    PNG
    media_image3.png
    327
    189
    media_image3.png
    Greyscale

	Attention is directed to Fig. 13B of the present application. Fig. 13B is reproduced and annotated below. The figure shows that spring 19 is offset from a central axis of the piston base. The figure also shows the spring 19 is offset from the pistons. Furthermore, the figure shows that the needle holding assembly 13 holds the plurality of needles in the staggered arrangement offset from the central axis of the piston base. 

    PNG
    media_image4.png
    331
    734
    media_image4.png
    Greyscale

	The prior art of record alone or in combination fails to disclose the spring is offset from a central axis of the piston base and is also spaced apart and offset from the pistons and the needle holding assembly holds the plurality of needles in the staggered arrangement offset from the central axis of the piston base.

Conclusion
This application is in condition for allowance except for the following formal matters: objection to claim 19 as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771